Citation Nr: 0520894	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1954 to 
September 1976.

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied an increased (compensable) 
evaluation for a low back disability.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In December 1976, service connection was established for low 
back pain, of which the veteran had complained during active 
service.  X-rays at that time were negative.  Back pain began 
to radiate to the right leg in 1987 and the veteran underwent 
a lumbar laminectomy for a disc herniation.  

In May 2001, the veteran reported that back pain and 
radiation to the right thigh increased.  An October 2002 X-
ray showed scoliosis of the lumbar spine, Grade I-2 
anterolisthesis of L4 on L5 with moderate disc space 
narrowing, mild narrowing at L5-S1, lumbar spine facet joint 
and left sacroiliac degenerative changes, and end-plate 
degenerative spurring of the thoracic spine.  December 2003 
X-rays showed the same.  

In April 2005, the veteran testified at a hearing before the 
undersigned, that his back had worsened and that he has 
received more recent private treatment.  In Caffrey v Brown, 
6 Vet App 377, 381 (1994), the Court held that where evidence 
indicated a material change in the disability or indicated 
that the current rating may be incorrect, a fresh medical 
examination was required.  VA's duty to assist requires that 
VA attempt to obtain these private treatment reports and to 
offer the veteran another examination to determine the 
etiology and severity of all current low back disorders.  

The Board notes that while the criteria for evaluating back 
disabilities have changed, the veteran has not been provided 
with the new criteria.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine; Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-
5295 (2002 & 2003).

This case is remanded for the following actions:

1.  The AMC or RO should take the 
necessary steps to records of treatment 
for a back disability from Dr. Sills at 
Middlesex Family Practice.  The relevant 
time period for claimed treatment is from 
January 2002 to the present.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should make 
arrangements for VA orthopedic and 
neurologic examinations to evaluate the 
current severity of the veteran's 
service-connected back disability.  The 
claims file should be made available to 
the examiner(s) for review.  

The orthopedic examiner should report the 
ranges of lumbosacral flexion, extension, 
lateral bending, and rotation in degrees.

The examiner should determine whether the 
service connected back disability is 
manifested by pain, weakened movement, 
excess fatigability, or incoordination.  
Such inquiry should not be limited to 
muscles or nerves. These determinations 
should, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

On orthopedic examination, the examiner 
should also note whether there is muscle 
spasm in the back, listing of the entire 
spine, or a positive Goldthwaite's sign, 
arthritic changes, narrowing or other 
irregularity of joint spaces; or abnormal 
mobility on forced motion.

The neurologic examiner should note all 
neurologic deficits attributable to the 
service connected back disability.  The 
examiner should note whether there are 
absent ankle jerks, or any neurologic 
findings appropriate to the site of a 
diseased disc.

The examiner should identify any nerves 
affected by complete or partial 
paralysis, neuritis, or neuralgia.  In 
the case of any nerve affected by partial 
paralysis, neuritis or neuralgia, the 
examiner should provide an opinion as to 
whether such is severe, moderately 
severe, moderate, or mild.

The information requested in this remand 
corresponds to the legal criteria for 
rating the veteran's disability.  It is 
therefore imperative that the examination 
report(s) contain all requested findings.

3.  After the development requested above 
has been completed to the extent 
possible, and ensuring that the 
examination report (or addendums) contain 
all requested information, the AMC or RO 
should readjudicate the claim for an 
increased rating for the lumbar spine.  
If the benefits sought remain denied, the 
AMC or RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
should address the prior and current 
rating provisions for the lumbar spine.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


